Name: Commission Regulation (EC) No 206/2004 of 5 February 2004 amending Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  economic policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32004R0206Commission Regulation (EC) No 206/2004 of 5 February 2004 amending Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops Official Journal L 034 , 06/02/2004 P. 0033 - 0036Commission Regulation (EC) No 206/2004of 5 February 2004amending Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable cropsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops(1), and in particular Article 9 thereof,Whereas:(1) Commission Regulation (EC) No 2316/1999(2) lays down detailed rules for the application of Regulation (EC) No 1251/1999 concerning the conditions for the grant of area payments for certain arable crops and determines the conditions for set-aside, in particular the minimum areas set-aside must cover.(2) Areas left fallow have a positive impact on the environment. This could be enhanced by taking account of smaller parcels. Member States should therefore be permitted to accept smaller areas for set-aside.(3) Under Council Regulation (EC) No 1017/94 of 26 April 1994 concerning the conversion of land currently under arable crops to extensive livestock farming in Portugal(3), applications for conversion have been submitted equivalent to 35585 ha. The base area should consequently be adjusted.(4) The Member States have notified the results of the tests to determine the tetrahydrocannabinol levels in the hemp varieties sown in 2003. Those results should be taken into account when drawing up the list of hemp varieties qualifying for area payments in the coming marketing years and the list of varieties temporarily accepted for 2004/2005, which will require further testing during that marketing year.(5) Regulation (EC) No 2316/1999 should be amended accordingly.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2316/1999 is hereby amended as follows:1. in Article 19(1), the following subparagraph is added:"For the 2004/05 marketing year, Member States may also accept:(a) areas at least 10 m wide and covering 0,1 ha;(b) for properly justified environmental reasons, areas at least 5 m wide and covering 0,05 ha."2. In Annex VI, the information shown under the heading "Portugal" is replaced by that in Annex I to this Regulation.3. Annex XII is replaced by the content of Annex II to this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.It shall apply from 15 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 February 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 1. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1).(2) OJ L 280, 30.10.1999, p. 43. Regulation as last amended by Regulation (EC) No 1035/2003 (OJ L 150, 18.6.2003, p. 24).(3) OJ L 112, 3.5.1994, p. 2. Regulation as last amended by Regulation (EC) No 2582/2001 (OJ L 345, 29.12.2001, p. 5).ANNEX I">TABLE>"ANNEX II"ANNEX XII(Article 7a(1))Varieties of flax and hemp grown for fibre eligible for the support system1. Varieties of flax grown for fibreAdÃ ©lieAgathaAlbaAlizÃ ©eAngelinArgosArianeArtemidaAuroreBelinkaBonetCaesar AugustusDianeDivaDrakkarElectraEliseEscalinaEvelinExelHermesIlonaJitkaJordanKastyciaiLauraLiflaxLiviolaLorÃ ©aLunaMarinaMarylinMelinaMerkurModranNikeOpalineRosalinSelenaSuperTaborTexaVenicaVenusVeralinVikingViola2a. Varieties of hemp grown for fibreCarmagnolaBenikoChamaeleonCsDelta-LlosaDelta 405Dioica 88Epsilon 68Fedora 17Felina 32Ferimon-FÃ ©rimonFibranovaFibrimon 24Futura 75Juso 14Red PetioleSanthica 23Santhica 27Uso 312b. Varieties of hemp grown for fibre authorised in the 2004/05 marketing yearBialobrzeskieCannacomp(1)FasamoFelina 34 - FÃ ©lina 34Fibriko TCFinolaLipko(2)Silesia(3)Tiborszallasi(4)UNIKO-B(1) Limited to Hungary.(2) Limited to Hungary.(3) Limited to Poland.(4) Limited to Hungary."